Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of record is more than 150 words.
Claim Objections
Claim 15 is objected to because of the following informalities:  line 3: amend “the source-layer” to “the plurality of source-layers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “reduced alloy-depletion welding” in line 1. It is unclear what “reduced alloy-depletion welding” all encompasses, i.e., the loss of elements on the surfaces of the alloys due to oxidation or corrosion, etc. For the sake of compact prosecution the Examiner is interpreting “reduced alloy-depletion welding” to mean that the surfaces of the alloys have reduced losses of elements due to being welded in a closed environment. Clarification is required. 
Regarding dependent claims 12-19, these claims do not remedy the deficiencies of parent claim 11 noted above, and are rejected for the same rationale.

Claims 16 and 17 recite the limitation "the first layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Moreover, it is unclear whether “the first layer” refers to the first layer of the plurality of source-layer and where the placement of the first layer would be, i.e., next to the first alloy or the second alloy, or if “the first layer” is to be the “first alloy”, i.e., the outermost layer of the welded component. For the sake of compact prosecution, the Examiner is interpreting “the first layer” to be either one of the plurality of the source layer, or the first alloy, i.e., the outermost layer of the welded component. Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9-12, 14-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenz et al. (US 4679314) (hereinafter “Lenz”).

Regarding claim 1, Lenz teaches an internally cooled rotor for an acyclic generator having a ferromagnetic steel core with a cylinder copper conductor diffusion bonded to the core with a multiplicity of cooling tubes embedded in the copper conductor (Lenz, Abstract). 
Lenz further teaches that a container is used to envelope the cooling tubes as assembled to the core, i.e., the container is only around a select portion of the core, and then the container is loaded with a metallic powder, containing mainly copper (Lenz, Column 4, lines 6-14 and Figure 3). Lenz also teaches that the assembly is heated in a furnace while in a vacuum to condense the powder, then the container is sealed and placed in a hot isostatic press where the temperature and pressure are increased so that the container is crushed to densify the copper powder content into a non-porous mass which is diffusion bonded to the surfaces of the core, copper sheet, and tubes exposed within the container (Lenz, Column 4, lines 21-32 and Figures 2 and 3). Moreover, Lenz teaches that the copper sheet is at the same time diffusion bonded to the core surface at their interfaces (Lenz, Column 4, lines 33-34). 

The internally cooled rotor for an acyclic generator having a ferromagnetic steel core with axial shaft extension placed in a container of Lenz corresponds to a solid steel rotor comprising providing a solid steel rod having a variable diameter in a capsule of the present invention. The metallic powder, containing mainly copper, loaded into the container of Lenz, corresponds to providing an alloy powder layer in the capsule positioned around select portions of the solid steel rod, the powder layer comprising alloy material that is different from the steel of the solid steel rod of the present invention. The sealing of the container of Lenz, corresponds 

Regarding claims 2 and 3, Lenz also teaches that full-length axially extending grooves are machined into the copper sheet that has been welded to the core, then cooling tubes are seated in the grooves, i.e., the tubes would also form groove along the outside of the core, and the metallic powder fills in the grooves between the cooling tubes once in the container (Lenz, Column 3 lines 59-65, Column 4, lines 11-15 and Figures 2 and 3). The grooves formed by the cooling tubes and filling the grooves with metallic powder of Lenz corresponds to wherein prior to being provided in the capsule, the solid steel rod comprises grooves of claim 2 and therein the powder layer is positioned at least in the grooves of claim 3 of the present invention. 

Regarding claim 7, Lenz also teaches that a conductor cylinder is diffusion bonded to the core the conductor cylinder is in the form of a sheet of oxygen dispersion strengthened copper and is cut to size to be wrapped around the core periphery (Lenz, Column 3, lines 49-59 and Figure 2). The conductor cylinder of Lenz corresponds to providing an intermediate layer between the solid steel rod and the alloy powder layer at a welding zone of the present invention. 

Regarding claim 9, Lenz also teaches that as an alternative to the copper sheet, its equivalent can be created by an intermediary HIP process, where the core is nickel plated, placed in a container, and filled with copper powder (Lenz, Column 4, lines 51-55). The nickel plating of the core of Lenz corresponds to wherein the intermediate layer comprises doping a surface of the solid steel rod of the present invention. 

Regarding claim 10, Lenz also teaches that the copper powder is densified into a non-porous mass which is diffusion bonded to the surfaces of the core, copper sheet, and tubes exposed within the container and that the copper sheet is at the same time diffusion bonded to the core surface at their interfaces (Lenz, Column 4, lines 21-34 and Figures 2 and 3). The diffusion bonding of the copper powder with the copper sheet and core and the copper sheet with the core of Lenz, corresponds to wherein the intermediate layer diffuses into the solid steel rod and the powder layer of the present invention. 




Regarding claims 11, 12, 14, 16, 17, and 19, Lenz teaches an internally cooled rotor for an cyclic generator having a ferromagnetic steel core with a cylinder copper conductor diffusion bonded to the core with a multiplicity of cooling tubes embedded in the copper conductor (Lenz, Abstract). Additionally, Lenz teaches that a conductor cylinder is diffusion bonded to the core, where the core is comprised of a forged ferromagnetic steel core integrally formed with axial shaft extensions 14 and 16, i.e., variable diameters, and the conductor cylinder is in the form of a 
Lenz further teaches that a container is used to envelope the cooling tubes as assembled to the core, i.e., the container is only around a select portion of the core, and then the container is loaded with a metallic powder, containing mainly copper (Lenz, Column 4, lines 6-14 and Figure 3). Lenz also teaches that the assembly is heated in a furnace while in a vacuum to condense the powder, then the container is sealed and placed in a hot isostatic press where the temperature and pressure are increased so that the container is crushed to densify the copper powder content into a non-porous mass which is diffusion bonded to the surfaces of the core, copper sheet, and tubes exposed within the container (Lenz, Column 4, lines 21-32 and Figures 2 and 3). Moreover, Lenz teaches that the copper sheet is at the same time diffusion bonded to the core surface at their interfaces (Lenz, Column 4, lines 33-34).

The metallic powder, containing mainly copper, loaded into the container of Lenz, corresponds to providing a first alloy comprising a first material, i.e., copper, of the present invention. The ferromagnetic steel core diffusion bonded to the metallic powder of Lenz, corresponds to providing a second alloy that accumulates the first material when welded to the first alloy of the present invention. The copper sheet around the core of Lenz corresponds to introducing a source-layer at a welding zone of the first alloy and the second alloy, wherein the source-layer comprises the first material, i.e., copper, of the present invention. The diffusion bonding of the metallic powder to the core through increased temperatures and pressures of Lenz corresponds to welding the first alloy and the second alloy at the welding zone of the present invention. 


Regarding claim 15, Lenz also teaches that the peripheral surface of the core is nickel plated and then a copper sheet is wrapped around the core periphery and then core is placed into a container, filled with metallic powder, and subjected to hot isostatic pressing (Lenz, Column 3, lines 53-57 and Column 4, lines 6-22). The nickel plating and copper sheet of Lenz corresponds to introducing a plurality of source-layer at a plurality of welding zones of the first alloy and the second alloy, wherein the source-layer comprises the first material and welding the first alloy and the second alloy at the plurality of welding zones of the present invention. 

Regarding claim 20, Lenz teaches an internally cooled rotor for an acyclic generator having a ferromagnetic steel core with a cylinder copper conductor diffusion bonded to the core with a multiplicity of cooling tubes embedded in the copper conductor (Lenz, Abstract). 
Lenz further teaches that a container is used to envelope the cooling tubes as assembled to the core, i.e., the container is only around a select portion of the core, and then the container is loaded with a metallic powder, containing mainly copper (Lenz, Column 4, lines 6-14 and Figure 3). Lenz also teaches that the assembly is heated in a furnace while in a vacuum to condense the powder, then the container is sealed and placed in a hot isostatic press where the temperature and pressure are increased so that the container is crushed to densify the copper powder content into a non-porous mass which is diffusion bonded to the surfaces of the core, copper sheet, and tubes exposed within the container (Lenz, Column 4, lines 21-32 and Figures 2 and 3). Moreover, Lenz teaches that the copper sheet is at the same time diffusion bonded to the core surface at their interfaces (Lenz, Column 4, lines 33-34).

The internally cooled rotor for an acyclic generator having a ferromagnetic steel core placed in a container of Lenz corresponds to an electro-magnetic rotor of the present invention. The metallic powder, containing mainly copper, loaded into the container of Lenz, corresponds to filling a capsule with a first alloy comprising a first material, i.e., copper, of the present invention. The ferromagnetic steel core diffusion bonded to the metallic powder of Lenz, corresponds to a second alloy that accumulates the first material when welded to the first alloy of the present invention. The copper sheet around the core of Lenz corresponds to a source-layer at .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz et al. (US 4679314) (hereinafter “Lenz”).

Regarding claim 6, while Lenz teaches placing the core, copper sheet, and metallic powder in a container prior to hot isostatic pressing (Lenz, Column 4, lines 6-25), since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to change the shape, i.e., mold for the container, since such a modification would have involved a mere change in the configuration of a component. A change in configuration is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04 IV(A).

Regarding claim 8, while Lenz teaches that the core is a ferromagnetic steel and that nickel plating alone or nickel plating and a copper sheet are placed between the core and the metallic powder (Lenz, Column 3, lines 50-59 and Column 4, lines 51-56), given that most steel contain at least some amount of either nickel or copper, it therefore would have been obvious to one of ordinary skill in the art that the intermediate layer comprises at least some material that is the same of the steel rod, as presently claimed. 
	




Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz as applied to claim 1 above, and further in view of Hasegawa et al. (JP 2001211615A) (hereinafter “Hasegawa”).
The Examiner has provided a machine translation of JP 2001211615A. The citation of the prior art in this rejection refers to the machine translation.

Regarding claim 4 and 5, while Lenz teaches that shoulders, grooves, and lands are machined into the cylinder periphery (Lenz, Column2, lines 57-59), Lenz does not explicitly disclose wherein the cladding forms recessed short circuit rings on the solid steel rod or 
With respect to the difference Hasegawa teaches a method for manufacturing a rotor cage-type induction motor comprising a rotor core and a rotor conductor, in which the rotor conductor consists of a pair of cylindrical end ring portions that surround the rotor core in a ring shape and a relatively thin coating portion that connects the end ring portions (Hasegawa, [0001] and [0014]). Hasegawa also teaches a stepped recess corresponds to the end ring portion and the coating portion is formed on the surface of the rotor cores made of a soft magnetic material (Hasegawa, [0014]). Moreover, Hasegawa teaches that the end ring portion and the coating portion are tightly adhered and filled in the stepped recess under vacuum by a HIP device (Hasegawa, [0014]).  
As Hasegawa expressly teaches, the joining of the end ring portion and the coating portion in the stepped recesses of the rotor core, creates no local concentration, and the stress due to centrifugal force is reduced, have high tensile strength, and withstand high peripheral speed (Hasegawa, [0017]). 
Lenz and Hasegawa are analogous art as they are both drawn to the manufacture of rotors using an HIP process to combine various components (Lenz, Abstract; Hasegawa, [0014]).
In light of the motivation to form stepped recesses that are filled with an end ring portion and a coating portion as taught in Hasegawa above, it therefore would have been obvious to one of ordinary skill in the art that the cladding would form stepped recesses and that end rings could be placed prior to being placed in the container of Lenz and then subjected to HIP to weld the end rings to the core in order to reduce the stress due to centrifugal force, increase the tensile strength, and withstand high peripheral speed, and thereby arrive at the claimed invention. 


Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz as applied to claim 11 above, and further in view of Zou Juntao et al. (CN 103722294A) (hereinafter “Zou”).

The Examiner has provided a machine translation of CN103722294A. The citation of the prior art in this rejection refers to the machine translation.

Regarding claims 13 and 18, while Lenz teaches that the metallic powder, i.e., first alloy, is a copper alloy containing chromium and that the core is a ferromagnetic steel (Lenz, Abstract and Column 4, line 11-14), Lenz does not explicitly disclose that the source-layer comprises (a) the first material, i.e., chromium or (b) doping a surface of at least one of the first alloy and the second alloy with the first material. 
With respect to the differences, Zou teaches the connection of a copper-chromium alloy and stainless steel using a chromium layer between the copper-chromium alloy and the stainless steel (Zou, [0008]). Zou also teaches that the layer of chromium is attached to the surface of the stainless steel block by electroplating, i.e., doping (Zou, [0008]). 
As Zou expressly teaches, a beneficial effect is significantly improved stability at the interface of the copper-chromium alloy and stainless steel (Zou, [0014]). 
Lenz and Zou are analogous art as they are both drawn to connecting dissimilar materials by welding (Lenz, Abstract; Zou, [0002]).
In light of the motivation to electroplate a chromium layer onto the stainless steel before combining it with a copper-chromium alloy as taught in Zou above, it therefore would have been obvious to one of ordinary skill in the art to use chromium as an intermediate layer and to attach 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738